If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re B. K. RITCHIE, Minor.                                           October 13, 2022

                                                                      No. 360269
                                                                      Macomb Circuit Court
                                                                      Family Division
                                                                      LC No. 2019-000119-NA


Before: SWARTZLE, P.J., and CAVANAGH and REDFORD, JJ.

PER CURIAM.

        Respondent was diagnosed with bipolar disorder and attention-deficit disorder after she
was involuntarily hospitalized for her mental health. She did not meaningfully continue
psychotropic medications and therapy after she was discharged from the hospital, and her unstable
mental health interfered with her ability to parent her child. As a result, the Department of Health
and Human Services petitioned to remove the child from her care. Respondent was not able to
rectify her barriers to reunification, and the trial court terminated her parental rights to the child
under MCL 712A.19b(3)(c)(i), (g), and (j). We affirm.

        The Department filed the initial petition in this case after it was reported that respondent
was not sending her special-needs child, with autism-spectrum disorder, to school, and that she
had contacted law enforcement more than 41 times to complain about the smell of her home.
Respondent was involuntarily hospitalized for psychiatric treatment after the petition was filed,
and she entered a no-contest plea regarding the court’s jurisdiction over the child. Respondent’s
treatment plan included services to address her mental health issues, parenting skills, housing
instability, and financial instability.

         The trial court returned the child to respondent after it had been determined that she
followed her treatment plan for 18 months. Unfortunately, respondent then had a mental-health
crisis that involved her physically and emotionally abusing the child. The child was once again
removed from respondent’s care, and the Department moved to terminate respondent’s parental
rights. After the child was removed, and the termination petition was filed, respondent was again
involuntarily hospitalized for her mental health.

        The trial court found clear and convincing evidence to terminate respondent’s parental
rights under MCL 712A.19b(3)(c)(i), (g), and (j). After a separate hearing, it also found that


                                                 -1-
termination of respondent’s parental rights was in the child’s best interests. Respondent now
appeals, first arguing that the Department did not make reasonable efforts for reunification.

        “We review the trial court’s findings regarding reasonable efforts for clear error.” In re
Smith, 324 Mich App 28, 43; 919 NW2d 427 (2018). “A finding is clearly erroneous if, although
there is evidence to support it, this Court is left with a definite and firm conviction that a mistake
has been made.” In re Ellis, 294 Mich App 30, 33; 817 NW2d 111 (2011).

       Before the Department filed a petition to remove the child from respondent’s care, the
Department offered respondent services, including a mental-health evaluation, that respondent
refused until she was involuntarily admitted to the hospital.

         After the Department filed the petition, and throughout the pendency of this case, it was
reported that respondent refused to take her prescribed medication, refused to attend psychiatric
appointments, and refused to accept any other diagnosis besides attention-deficit-hyperactive
disorder. Respondent also refused to engaged in crisis-intervention services, refused parenting
services that afforded her financial stability, and she did not meaningfully engage with in-home
services that were intended to help her parent a special-needs child. Moreover, respondent testified
that it had become stressful to book appointments for her recommended services to help with the
child, and she described some of the services as being a burden on top of the other things that she
had to do. Respondent was also provided in-home assistance with housing resources, schooling
supplies, budgeting assistance, and coping skills to provide stability to her home.

        Even though the Department “has a responsibility to expend reasonable efforts to provide
services to secure reunification, there exists a commensurate responsibility on the part of
respondents to participate in the services that are offered.” In re Frey, 297 Mich App 242, 248;
824 NW2d 569 (2012). “Not only must respondent cooperate and participate in the services, she
must benefit from them.” In re TK, 306 Mich App 698, 711; 859 NW2d 208 (2014). The record
indicates that the Department offered respondent several services to help reunify her with the child,
but respondent refused to participate in the services that were offered.

        Respondent also challenges the trial court’s finding that the termination of her parental
rights was in the child’s best interests. “Once a statutory ground for termination has been proven,
the trial court must find that termination is in the child’s best interests before it can terminate
parental rights.” In re Olive/Metts Minors, 297 Mich App 35, 40; 823 NW2d 144 (2012).
“[W]hether termination of parental rights is in the best interests of the child must be proved by a
preponderance of the evidence.” In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). The
trial court’s ruling regarding best interests is reviewed for clear error. In re Schadler, 315 Mich
App 406, 408; 890 NW2d 676 (2016).

        “The trial court should weigh all the evidence available to determine the children’s best
interests.” In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014). With respect to the
children’s best interests, this Court places its focus on the children rather than the parent. In re
Moss, 301 Mich App at 87. “In deciding whether termination is in the child’s best interests, the
court may consider the child’s bond to the parent, the parent’s parenting ability, the child’s need
for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts Minors, 297 Mich App at 41-42 (citations omitted).


                                                 -2-
        The child was eight years old at the time of the termination, and he displayed extreme
behavioral issues that led to him being diagnosed with autism-spectrum disorder, post-traumatic
stress disorder, and anxiety. The child’s treating therapist opined that the child would not be able
to heal and address his trauma until he had some permanency in his life. Unfortunately, respondent
had yet to achieve the stability necessary to care for herself let alone the stability necessary to care
for a special-needs child. It is clear that the child would be at risk of harm and neglect in
respondent’s care. Specifically, respondent would describe the child’s expressions during therapy
as being hurtful to her and motivated by his foster family’s influence, instead of fostering support
for the child. Respondent also failed to keep the child in school, disenrolling him for concerns
about the curriculum while not making any other plans for his education.

        At the time of termination, the child was in a foster home that was meeting his special
needs in which it was reported that his development was progressing. In addition, the foster parents
had expressed a willingness to adopt the child. The child’s well-being while in the care of his
foster family, as contrasted to his well-being while in the care of respondent, demonstrates that
termination and adoption were in the best interests of the child. Id. The stability and permanence
that the foster family could provide the child outweighs mother’s lack of ability to care for the
child in a meaningful way. Respondent’s lack of parenting skills, and her unwillingness to take
consistent steps to treat her mental health, demonstrates that termination was in the child’s best
interests. See id. at 41-42.

        Given the evidence presented in this case, we are not left with a definite and firm conviction
that a mistake has been made. See In re Ellis, 294 Mich App at 33. Accordingly, the trial court
did not clearly err when it found that the Department had expended reasonable efforts, through the
services provided, to reunify respondent with the child, nor did the trial court err in finding that
the termination of respondent’s parental rights was in the child’s best interests.

       Affirmed.

                                                               /s/ Brock A. Swartzle
                                                               /s/ Mark J. Cavanagh
                                                               /s/ James Robert Redford




                                                  -3-